I think the judgment should be reversed on respondent's appeal. The seizure *Page 88 
by the sheriff was under a general execution and not upon a specific direction of the court to seize and sell this particular property. The applicable rule, as I view it, is that stated in 57 C.J. 827 and quoted in the majority opinion. The rule has received the sanction of this court in a number of cases. Fishv. Nethercutt, 14 Wash. 582, 45 P. 44, 53 Am. St. 892;Interior Warehouse Co. v. Hays, 91 Wash. 507, 158 P. 99.
As to the damages: Respondent was entitled to recover the cost of defending his title with reasonable attorney's fees. Curtleyv. Security Sav. Society, 46 Wash. 50, 89 P. 180; Murphy v.Fidelity Abstract  Title Co., 114 Wash. 77, 194 P. 591.
Further, the sheriff is liable for all damages directly flowing from his wrongful seizure of the property, even though such damages are brought about by the intervening agency of others.Western Bond  Mortgage Co. v. Chester, 145 Wash. 81,259 P. 13; Philpot v. Taylor, 75 Ill. 309, 20 Am. Rep. 241.
I dissent.
                              ON REHEARING.                        [En Banc. June 8, 1940.]